 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10

11   EOLAS TECHNOLOGIES                           Case No. 3:17-cv-03022-JST-JSC
     INCORPORATED,
12                                                [PROPOSED] ORDER GRANTING
                  Plaintiff,                      EOLAS TECHNOLOGIES
13                                                INCORPORATED’S UNOPPOSED
           v.                                     ADMINISTRATIVE MOTION TO
14                                                CONTINUE SEALING THE JUNE 20,
     AMAZON.COM, INC.,                            2019 HEARING TRANSCRIPT
15
                  Defendant.
16
     EOLAS TECHNOLOGIES                           Case No. 3:17-cv-01138-JST-JSC
17   INCORPORATED,
18                Plaintiff,
19         v.
20   GOOGLE LLC,
21                Defendant.
22

23

24

25

26

27

28
     Case No. 3:17-cv-03022-JST-JSC                        [PROPOSED] ORDER GRANTING
     Case No. 3:17-cv-01138-JST-JSC                            EOLAS’S ADMINISTRATIVE
                                                          MOTION TO CONTINUE SEALING
 1          Plaintiff Eolas Technologies Incorporated (“Eolas”) has filed an Administrative Motion to

 2   Continue Sealing the June 20, 2019 Hearing Transcript (the “Motion”). Defendants Amazon.com,

 3   Inc. and Google LLC do not oppose.

 4          Having considered Eolas’s Motion, the Court finds that Eolas has demonstrated compelling

 5   reasons for the relief requested and GRANTS Eolas’s Motion. Accordingly, it is hereby
 6   ORDERED that pages 6 through 58 of the June 20, 2019 hearing transcript are to remain sealed.
 7          IT IS SO ORDERED.
 8

 9   DATED:            August 1           , 2019         By:
                                                               Honorable Jon S. Tigar
10                                                             United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 -1-
     Case No. 3:17-cv-03022-JST-JSC                               [PROPOSED] ORDER GRANTING
     Case No. 3:17-cv-01138-JST-JSC                                   EOLAS’S ADMINISTRATIVE
                                                                 MOTION TO CONTINUE SEALING
